DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.

Claim Objections

Claims 15-18 are objected to because of the following informalities:  the 10/14/22 claims read “The mower of claim 0…” and should read “The mower of claim 14…” as they did in the 3/27/20 claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 14, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruener (US 5606851 A)

Regarding claim 1, Breuner discloses a mower comprising: 
a cutting deck (16) supporting a cutting blade (264) that is rotatable around a substantially vertical axis, the cutting blade having a fixed blade sail (270), 
an opening (covered by attachment 26, see fig. 1) in the cutting deck through which grass clippings can pass; 
a collection bag (claim 32) configured to receive grass clippings that pass through the opening in the cutting deck; 
a door (mulching attachment 26) having a first position in which the door covers the opening (see fig. 1, 26 is attached to 16 so that there is no opening in the mower deck), and a second position in which the door does not cover the opening (when 26 is not attached, and a bagging attachment is attached, col. 5 lines 44-51); 
a switch (208) configured to send a mode signal indicating that the door is in the first position or the second position (col. 10 lines 41-51); 
a trip (magnet 211) affixed to the mower, the trip configured such that a change in door position causes the trip to be sensed by the switch (col. 10 lines 52-58); 
a controller (176) configured to receive the mode signal and adjust the cutting blade to rotate at a first speed (the rotational speed when 26 is attached and the bail switch is in the RUN position) when the mode signal indicates that the door is in the first position, and a second speed when the mode signal indicates that the door is in the second position (the rotational speed when a bag is attached and the bail switch is in the RUN position); and 
an electric battery (22) operable to power rotation of the cutting blade at the first speed and at the second speed.

Regarding claim 7, Breuner discloses the mower of claim 1, wherein the mower is configured such that attaching the collection bag to the mower causes the trip to be sensed by the switch (col. 10 lines 41-51).

Regarding claim 14, Breuner discloses a mower comprising: 
a cutting deck (16) supporting a cutting blade (264) that is rotatable around a substantially vertical axis, the cutting blade having a fixed blade sail (270); 
a motor (18) controlling the cutting blade to operate at one of a first rate of speed and a second rate of speed; an electric battery (22) configured to power the motor; 
an opening (covered by attachment 26, see fig. 1) in the cutting deck through which grass clippings can pass; 
a collection bag (claim 32) configured to receive grass clippings that pass through the opening in the cutting deck; 
a door (mulching attachment 26) pivotably attached to the cutting deck, the door having a first configuration in which the door obstructs the opening (see fig. 1, 26 is attached to 16 so that there is no opening in the mower deck) and a second configuration in which the door does not obstruct the opening (when 26 is not attached, and a bagging attachment is attached, col. 5 lines 44-51); 
a sensor (208) fixedly attached to the mower, the sensor configured to send a mode signal based on a configuration of the door (col. 10 lines 41-51); and 
a controller (176) configured to receive the mode signal and instruct the motor to operate the cutting blade at the first rate of speed (the rotational speed when 26 is attached and the bail switch is in the RUN position) or the second rate of speed based on the mode signal (the rotational speed when a bag is attached and the bail switch is in the RUN position).

Regarding claim 17, Breuner discloses the mower of claim 14, wherein the first configuration corresponds to a mulch mode (when 26 is attached as in figure 1) and the second configuration corresponds to a bagging mode (when a bag is attached).

Regarding claim 18, Breuner discloses the mower of claim 14, further comprising a trip (211) configured to trigger the sensor to send the mode signal.

Regarding claim 19, Breuner discloses the mower of claim 18, wherein the trip (211) is fixedly attached to the door (col. 10 lines 52-58).












Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Breuner (US 5606851 A).

Regarding claim 2, Breuner discloses the mower of claim 1.
Breuner does not disclose wherein the cutting blade has a medium blade sail height of 1.5 inch (38 mm) or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the blade sail with a height of 1.5 inches or less. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 5, Breuner discloses the mower of claim 1. Breuner is silent regarding any variation in the rotational speed of the blade. Therefore, it would be obvious to one of ordinary skill in the art that the second speed is the maximum/only speed of the blade. 


Claims 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Breuner in view of Alter (US 20110043143 A1).

Regarding claim 3, Breuner discloses the mower of claim 1. 
Breuner does not disclose wherein the first speed is lower than the second speed.
In the same field of endeavor, Alter discloses a mower having a blade speed that is controlled by an operator setting a switch (60), wherein when the operator wants to conserve battery power when going through sections of grass that do not need full power/speed or if only mulching leaves, the operator can select lower power (paragraph 0010).
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Breuner with a switch to allow an operator to select a lower first blade speed, as disclosed by Alter, as a way of conserving battery power. 

Regarding claim 4, Breuner discloses the mower of claim 1. 
Breuner does not disclose wherein the first speed is between about 2200 and 2400 rotations per minute, and the second speed is between about 2600 and 2800 rotations per minute.
In the same field of endeavor, Alter discloses a mower having a blade speed that is controlled by an operator setting a switch (60), wherein when the operator wants to conserve battery power when going through sections of grass that do not need full power/speed or if only mulching leaves, the operator can select lower power (paragraph 0010).
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Breuner with a switch to allow an operator to select a lower first blade speed, as disclosed by Alter, as a way of conserving battery power. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first speed of 2200-2400 rmp and a second speed of 2600-2800 rpm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).
	
Regarding claim 6, Breuner discloses the mower of claim 1. 
Breuner does not disclose wherein the first speed is a variable speed that varies within a speed range, wherein the second speed is higher than the speed range of the first speed, and wherein the controller is further configured to step up blade speed to the second speed in response to receiving the mode signal indicating that the door is in the second position.
In the same field of endeavor, Alter discloses a mower having a blade speed that is controlled by an operator setting a switch (60), wherein when the operator wants to conserve battery power when going through sections of grass that do not need full power/speed or if only mulching leaves, the operator can select lower power (paragraph 0010). Alter also discloses that an operator can select multiple speed based upon the mowing application (paragraph 0008-0009)
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Breuner with a switch to allow an operator to select a lower first blade speed, and step up to a second speed in response to receiving a signal, as disclosed by Alter, as a way of conserving battery power. It would be obvious to one of ordinary skill in the art to provide the mower with a variable first speed, in view of the teaching by Breuner that different speeds are required for different mowing applications. 




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Breuner in view of Haraqia (US 20130152536 A1).

Regarding claim 15, Breuner discloses the mower of claim 14, 
Breuner does not disclose wherein the door rests on top of the collection bag when the collection bag is attached to the mower and when the door is in the second configuration.
In the same field of endeavor, Haraqia discloses a door (40) that rests on top of a bag (11) when a bag is attached to the mower (paragraph 0108).
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Breuner with a door that rests on top of a collection bag when the door is in the second configuration, as disclosed by Haraqia, as a way of preventing the door from being lost when the bag is attached to the mower. 

Claims 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breuner in view of Pietrobon (EP 3278654 A1)

Regarding claim 16, Breuner discloses the mower of claim 14. 
Breuner does not disclose wherein the sensor is a Hall effect sensor.
In the same field of endeavor, Pietrobon teaches that a Hall type sensor is an acceptable alternative to a Reed type sensor (Alternatively to the Reed type magnetic sensor a Hall type magnetic sensor 30 may be used). 
It would be obvious to one of ordinary skill in the art to substitute the Reed type sensor disclosed by Breuner for a Hall type sensor, as disclosed by Pietrobon, as an alternative design for the same mower sensor assembly.

Regarding claim 20, Breuner discloses the mower of claim 18, wherein the trip is a magnet (211).
Breuner dos not disclose wherein the sensor is a Hall effect sensor.
In the same field of endeavor, Pietrobon teaches that a Hall type sensor is an acceptable alternative to a Reed type sensor (Alternatively to the Reed type magnetic sensor a Hall type magnetic sensor 30 may be used). 
It would be obvious to one of ordinary skill in the art to substitute the Reed type sensor disclosed by Breuner for a Hall type sensor, as disclosed by Pietrobon, as an alternative design for the same mower sensor assembly.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4043102 A discloses a mower door that can be open when a bag is also attached to the mower, or not attached to the mower. US 5179823 A teaches that the presence of a deflector in a fully closed position lessens the load on a motor, thereby increasing blade speed for mulching. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671